Citation Nr: 0914040	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  08-00 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to the service-connected 
bilateral pes planus disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to 
August 1987. 

This case comes before the Board of Veteran Appeals (Board) 
on appeal from a March 2007 rating decision of the Oakland, 
California, Department of Veterans' Affairs (VA), which 
denied service connection for a bilateral knee disability.


FINDINGS OF FACT

1.  Service connection for bilateral pes planus is in effect.

2.  The Veteran's bilateral knee disability has increased in 
severity due to his service-connected pes planus by at least 
20 percent.


CONCLUSION OF LAW

The Veteran's bilateral knee disability is aggravated by his 
service-connected bilateral pes planus.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a)(b) (2008).  
Moreover, the Court of Appeals for Veterans Claims (Court) 
has also held that when aggravation of a Veteran's non 
service-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected to the extent of the aggravation.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to the Court's decision in Allen.  Under 
the new proviso, in reaching a determination as to 
aggravation of a non service-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the non 
service-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the medical evidence establishing the current level of 
severity of the non service-connected disease or injury.  
Findings as to baseline and current levels of severity are to 
be based upon application of the corresponding criteria under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) for 
evaluating that particular non service-connected disorder.  
See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

Although the new regulatory amendment poses a new restriction 
on claimants, because the Veteran's claim was pending in July 
2006, before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, as this version favors the veteran.  See 
generally VAOPGCPREC 7-03 and VAOPGCPREC 3-00.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

The Veteran claims that his bilateral knee disability is 
aggravated by his service-connected pes planus. The Veteran 
is currently service-connected for pes planus and there is a 
current diagnosis of degenerative arthritis of both knees.  A 
review of the record shows that service connection for a 
bilateral knee disability is warranted.  

A review of the Veteran's service treatment records shows no 
complaints of knee pain while the Veteran was in service.  
The Veteran's enlistment examination, dated in February 1963, 
shows no complaints regarding knee pain.  July 1963, March 
1985 and March 1987 examinations indicated no painful or 
swollen joints and no complaints of knee pain were noted.  

A review of the Veteran's medical records shows that he 
complained of knee pain in 2002.  The examiner noted that the 
Veteran's right knee is slightly more symptomatic then his 
left.  The Veteran was afforded a VA examination in October 
2006, however, his case file was not available for review.  
The examiner noted that the Veteran has degenerative joint 
disease of the knees and more likely than not there is 
increased stress placed on the knees medially by the pes 
planus.  

The Veteran received another VA examination in January 2007 
where his case file was reviewed.  The Veteran reported that 
both knees became painful around the same time and worsened 
three to four years prior to the examination.  The examiner 
reported that both knees have joint pain, with greater pain 
on the right due to increased joint fluid.  The examiner 
stated that the Veteran would have developed arthritis in 
both of his knees regardless of his foot condition.  The 
examiner stated that it is less likely than not that the 
Veteran's bilateral knee disability was caused by service or 
a service-connected disability.  However, the examiner stated 
that favoring the feet makes the Veteran's bilateral knee 
arthritis more bothersome.  The examiner stated that the 
baseline status would be the same as the current examination 
except for less pain.  The examiner assigned an 80 percent 
rating for the Veteran's basic knee problems, with 20 percent 
representing increased pain in the knees due to favoring both 
feet.  The examiner added that the Veteran's work capacity is 
diminished by the chronic problems of his knees and feet.

A review of the record shows that the Veteran's bilateral 
knee disability did not pre-date service or manifest in 
service.  However, there is evidence that the Veteran's 
service-connected bilateral pes planus aggravates his 
bilateral knee disability and increases his symptoms by 20 
percent.  As discussed above, 38 C.F.R. § 3.310 authorizes a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the extent of 
additional disability resulting from aggravation of a non 
service-connected disability by a service-connected 
disability.  As the VA examiner reported that there has been 
a measurable permanent increase of his non service-connected 
bilateral knee disability, service connection for a bilateral 
knee disability due to aggravation is granted.

III.  Duty to Notify and Assist 

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the determinations 
reached in this case, no prejudice will result to the Veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for a bilateral knee 
disability, as secondary to the service-connected bilateral 
pes planus, is granted.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


